Title: To James Madison from Samuel W. Dana, 23 February 1802
From: Dana, Samuel W.
To: Madison, James


					
						
						Tuesday Feby. 23. 1802
					
					Mr. Dana has the honor of presenting to the Secretary of State, for his acceptance, a bill of 

exce. for $2000 payable to J. Gavino or order, and drawn, at Tangier 15. Novr. 1800, by J. Simpson, 

together with a letter of advice accompanying the same.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
